 



Exhibit 10.6
EXECUTIVE COMPENSATION PLAN
Plan Year 2008
Randal Tofteland
2008 Base Salary = $440,000

Performance Incentive Bonus (IB): $280,000 annually. Your 2008 Incentive Bonus
will be paid quarterly based on the following criteria:

  •   100% of the Performance Incentive bonus is based on the achievement of the
annual operating income targets for SoftBrands, Inc.

                      Cumulative         Operating Income   Bonus Amount
Q1 (Oct – Dec 07)
  1st Quarter Target     25 %
Q2 (Jan – Mar 08)
  2nd Quarter Target     50 %
Q3 (Apr – Jun 08)
  3rd Quarter Target     75 %
Q4 (Jul – Sep 08)
  Annual Target     100 %

Performance Incentive Payments — A maximum of 12.5% will be paid quarterly
against your annual bonus target based on the attainment of the annual operating
income metric. Payments from prior quarters that were not achieved will be paid
if YTD targets are achieved. All bonus earned but not paid will be payable upon
the completion of the final year-end audit.
Threshold for Operating Profit Goal — SoftBrands must achieve 70% of the
targeted annual operating income goal to be eligible for the bonus payments. If
SoftBrands achieves 70% of the targeted goal, you will be eligible for 50% of
your targeted incentive bonus. For achievement of each 1% above 70% attainment
of the operating income goal, you will receive an additional 4.27% of your
annual incentive bonus to a maximum of 100% of your $280,000 performance
incentive bonus. For each 1% achieved in excess of 100% of the annual operating
income target, you will receive an additional 3% of your targeted incentive
bonus to a maximum of 125% of your target incentive payable at the conclusion of
the fiscal year-end audit.
Should you leave the company for any reason; any bonus “not yet received” will
be forfeited.

 



--------------------------------------------------------------------------------



 



EXECUTIVE COMPENSATION PLAN
Plan Year 2008
Ralf Suerken

•   2008 Base Salary — $265,000

•   Performance Incentive Bonus (IB): $110,000. Your 2008 Incentive Bonus will
be paid quarterly based on the following criteria:

  •   70% of the Performance Incentive bonus ($77,000) is based on the
achievement of the annual operating income targets for the Manufacturing
division of SoftBrands.

                              Cumulative   Revenue         Operating Inc  
Threshold   Payment Eligibility
YTD Q1 (Oct – Dec 07)
  1st Quarter Target   1st Quarter Target     25 %
YTD Q2 (Jan – Mar 08)
  2nd Quarter Target   2nd Quarter Target     50 %
YTD Q3 (Apr –Jun 08)
  3rd Quarter Target   3rd Quarter Target     75 %
YTD Q4 (Jul – Sep 08)
  Annual Target   Annual Target     100 %

Performance Incentive Payments — A maximum of 12.5% will be paid quarterly
against your annual bonus target based on the attainment of the annual operating
income metric. Payments from prior quarters that were not achieved will be paid
if YTD targets are achieved. All bonus earned but not paid will be payable upon
the completion of the final year-end audit.
Threshold for Operating Income Goal — Manufacturing must achieve its quarterly
revenue threshold to be eligible for your operating income bonus. If
Manufacturing achieves the revenue threshold and 90% of the Operating Income,
you will be eligible for 50% of your annual incentive bonus. For achievement of
each 1% above 90% attainment of the operating income goal, you will receive an
additional 6.47% of your annual incentive bonus to a maximum of 100% of your
$77,000 performance incentive bonus. For each 1% achieved in excess of 100% of
the operating income annual target, you will receive an additional 3% of your
targeted incentive to a maximum of 125%.

  •   30% of the Performance Incentive bonus ($33,000) is based on achieving the
following 2008 goals and objectives:

  o   Keep Americas fiscal year 2008 maintenance attrition under 10% as measured
by number of customers on maintenance on October 1, 2007 and September 30, 2008
— $11,000. Bonus will be paid at the conclusion of the fiscal year-end audit.  
  o   Achieve 20% or greater worldwide combined manufacturing consulting gross
margin — $11,000. Bonus will be paid at the conclusion of the fiscal year-end
audit.     o   Define and execute an SAP migration plan that is approved and
signed off by SAP — $11,000. Success is defined as the development and sign off
of the plan by March 31, 2008 with two or more customers under migration by
September 30, 2008. Bonus will be paid at the conclusion of the fiscal year-end
audit.

Should you leave the company for any reason; any bonus “not yet received” will
be forfeited.

 



--------------------------------------------------------------------------------



 



EXECUTIVE COMPENSATION PLAN
Plan Year 2008
Steve VanTassel

•   2008 Base Salary — $265,000   •   Performance Incentive Bonus (IB):
$110,000. Your 2008 Incentive Bonus will be paid quarterly based on the
following criteria:

  •   70% of the Performance Incentive bonus ($77,000) is based on the
achievement of the annual operating income targets for the Hospitality division
of SoftBrands.

                              Cumulative   Revenue         Operating Inc  
Threshold   Payment Eligibility
YTD Q1 (Oct – Dec 07)
  1st Quarter Target   1st Quarter Target     25 %
YTD Q2 (Jan – Mar 08)
  2nd Quarter Target   2nd Quarter Target     50 %
YTD Q3 (Apr – Jun 08)
  3rd Quarter Target   3rd Quarter Target     75 %
YTD Q4 (Jul – Sep 08)
  Annual Target   Annual Target     100 %

Performance Incentive Payments — A maximum of 12.5% will be paid quarterly
against your annual bonus target based on the attainment of the annual operating
income metric. Payments from prior quarters that were not achieved will be paid
if YTD targets are achieved. All bonus earned but not paid will be payable upon
the completion of the final year-end audit.
Threshold for Operating Income Goal — Hospitality must achieve its quarterly
revenue threshold to be eligible for your operating income bonus. If Hospitality
achieves the revenue threshold and 90% of the Operating Income, you will be
eligible for 50% of your annual incentive bonus. For achievement of each 1%
above 90% attainment of the operating income goal, you will receive an
additional 8.47% of your annual incentive bonus to a maximum of 100% of your
$77,000 performance incentive bonus. For each 1% achieved in excess of 100% of
the operating income annual target, you will receive an additional 3% of your
targeted incentive to a maximum of 125% of your targeted incentive.

  •   30% of the Performance Incentive bonus ($33,000) is based on achieving the
following 2008 goals and objectives:

  o   Confirm our ability to maintain our status as Jumeirah’s strategic PMS and
CRS provider by receiving an order from Jumeirah for deployments at properties
beyond the ten encompassed by the original order - $11,000. Bonus will be paid
at the conclusion of the fiscal year-end audit.     o   Achieve 20% or greater
worldwide combined hospitality services gross margin — $11,000. Bonus will be
paid at the conclusion of the fiscal year-end audit.     o   Sign a “lighthouse”
customer willing to fund at least $100,000 of expenses for the development of
the Core PMS — $11,000. Success is defined by a signed binding contract between
SoftBrands and customer that guarantees a minimum of $100,000 of funded
development. Bonus will be paid at the conclusion of the fiscal year-end audit.

Should you leave the company for any reason; any bonus “not yet received” will
be forfeited.

 



--------------------------------------------------------------------------------



 



EXECUTIVE COMPENSATION PLAN
Plan Year 2008
Gregg Waldon

•   2008 Base Salary — $265,000

•   Performance Incentive Bonus (IB): $132,500 annually. Your 2008 Incentive
Bonus will be paid quarterly based on the following criteria:

  •   70% of the Performance Incentive bonus ($94,000) is based on the
achievement of the annual operating income targets for SoftBrands, Inc.

                      Operating Income   Bonus Amount
Q1 (Oct – Dec 07)
  1st Quarter Target     25 %
Q2 (Jan – Mar 08)
  2nd Quarter Target     50 %
Q3 (Apr – Jun 08)
  3rd Quarter Target     75 %
Q4 (Jul – Sep 08)
  Annual Target     100 %

Performance Incentive Payments — A maximum of 12.5% will be paid quarterly
against your annual bonus target based on the attainment of the annual operating
income metric. Payments from prior quarters that were not achieved will be paid
if YTD targets are achieved. All bonus earned but not paid will be payable upon
the completion of the final year-end audit.
Threshold for Operating Profit Goal — SoftBrands must achieve 70% of the
targeted operating income goal to be eligible for the bonus payments. If
SoftBrands achieves 70% of the targeted goal, you will be eligible for 50% of
your targeted incentive bonus. For achievement of each 1% above 70% attainment
of the operating income goal, you will receive an additional 4.27% of your
annual incentive bonus to a maximum of $94,000 (100%) of this portion of your
performance incentive bonus. For each 1% achieved in excess of 100% of the
annual operating income target, you will receive an additional 3% of your
targeted incentive bonus to a maximum of 125% of your target incentive payable
at the conclusion of the fiscal year-end audit.

  •   30% of the Performance Incentive bonus ($38,500) is based on achieving the
following 2008 goals and objectives:

  •   Successful 404 Sarbanes Oxley Attestation — $15,000. Success is defined as
No Material Weaknesses on the final 404 Attestation. Bonus to be paid after
approval from compensation committee at the first compensation committee meeting
that follows a successful 404 attestation.     •   Define and deliver management
reporting — $10,000. Success is defined by the development of an approved list
of 2008 management reports that are signed off by the CEO and SVP’s by
January 31, 2008, and delivered each month and quarter thereafter through the
remainder of the fiscal year. Bonus will be earned at year end if the CEO &
SVP’s confirm management reporting has been delivered successfully; and paid at
the conclusion of the fiscal year-end audit.     •   Complete Softrax roll out
in Asia and Germany — $7,500. Success is defined as Q3, Q4 and year end books
are closed in Softrax. Bonus will be paid at the conclusion of the fiscal
year-end audit.     •   Successful implementation of phase 1 Cognos Business
Intelligence — $6,000. Success is defined by the development of an approved 2008
implementation and deliverables plan that is signed off by the CEO and SVP’s by
?????, 2008, and delivered ??????. Bonus will be earned at year end if the CEO &
SVP’s confirm Cognos Business Intelligence has been delivered successfully and
paid at the conclusion of the fiscal year-end audit.

Should you leave the company for any reason; any bonus “not yet received” will
be forfeited.

 